



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Ramono, 2015 ONCA 685

DATE: 20151014

DOCKET: C60044

Hoy A.C.J.O., Weiler and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Joe Ramono

Appellant

W. Glen Orr, Q.C., for the appellant

John McInnes, for the respondent

Heard:  October 7, 2015

On appeal from the order of Justice J. McIsaac, of the
    Superior Court of Justice, dated February 13, 2015.

ENDORSEMENT


[1]

The appellant appeals from an order of
certiorari
, quashing his
    earlier discharge on a count of criminal negligence causing death.

[2]

The relevant background is, briefly, as follows.

[3]

The purchaser of a 17-year-old pickup truck was required to obtain a
    Safety Standards Certificate ("SSC") in order to complete the
    transfer of ownership. There was evidence that the appellant, a car mechanic,
    issued the SSC without conducting the legally-required inspection of the truck.
    A month later, the truck was involved in an accident. The driver of the truck
    lost control while attempting to pass other vehicles on the highway at high
    speed. According to one witness, the truck began to fishtail in a magnificent 
    grand and exaggerated manner. It collided with an oncoming vehicle driven by a
    young woman. The young woman died as a result of the injuries she sustained.

[4]

There was evidence at the preliminary inquiry that  for a variety of
    reasons  the truck would not have passed a safety inspection. There was also
    evidence that there was a serious defect in the trucks steering mechanism:
    there was excessive free play in the steering wheel.

[5]

An O.P.P. accident reconstructionist who was also a mechanic inspected
    the truck after the collision. His opinion was that the steering defect
    pre-dated the collision. He testified that the defect would cause a driver to
    over-correct and over-steer in a panic situation, leading to a loss of control
    and further over-steering, especially at highway speeds. He said that, in that
    situation, one would expect to see a vehicle swerve out of control through the
    back-end like a dog wagging his tail, which the Crown notes is consistent
    with the other witness description of wild fishtailing. He testified that, in
    normal situations, a driver should have been able to control the truck, despite
    the defect in the steering mechanism.

[6]

There was also evidence from the previous owner of the truck that the
    steering had a little bit of play and wandered at the time of the transfer
    and that the purchaser
[1]
 although testifying that the steering shaft did not need to be replaced  had
    bought a new steering shaft, intending to install it. The purchaser also
    testified that, within 20 to 30 minutes of the accident, the driver told him weve
    got to blame it on the steering, to which the purchaser replied okay.

[7]

The appellant was charged with criminal negligence causing death and
    unlawfully making a false document. The preliminary inquiry judge committed the
    appellant to stand trial on the false document count but discharged him on the
    criminal negligence count. The preliminary inquiry judge correctly noted that
    causation is an essential element of the offence of criminal negligence.
    However, he held that no reasonable jury, properly instructed, could find
    beyond a reasonable doubt that what the appellant did caused the young womans
    death. In normal situations, he wrote, a driver should have been able to keep
    control of the truck. In his view, the drivers criminally negligent driving
    broke the chain of causation and caused the young womans death.

[8]

The Crown brought an application for
certiorari
, seeking an
    order quashing the appellants discharge on the count of criminal negligence.
    The Superior Court application judge accepted the Crowns argument that, by
    discharging the appellant on the basis of a break in the chain of causation,
    the preliminary inquiry judge fell into jurisdictional error by arrogating to
    himself a question of fact that was within the mandate of the trier of fact (in
    this case, the jury).

[9]

The application judge noted, at para. 7, that the appellant did not
    vigorously attempt to defend this discharge on the basis articulated by the preliminary
    inquiry judge, that is, a break in the chain of causation. Instead, the
    appellants primary argument in favour of upholding the discharge was that there
    was no evidence to suggest that the alleged steering defect existed at the time
    the bogus SSC was issued. The application judge rejected this argument and
    found that a properly instructed jury could find that the defective steering
    mechanism constituted a significant contribution to the young womans death. In
    support of this, he pointed to the evidence of the O.P.P. accident
    reconstructionist and the previous owner of the truck. He quashed the
    appellants discharge on the count of criminal negligence causing death.

[10]

On
    appeal, the appellant concedes that the preliminary inquiry judge erred by
    discharging the appellant on the basis that there was a break in the chain of
    causation. The appellant renews the argument rejected by the application judge,
    namely that there was not sufficient evidence for a properly instructed jury,
    acting reasonably, to find that the alleged steering defect existed at the time
    the SSC was issued and, therefore, that a criminally negligent act or omission
    of the appellants was a significant contributing cause of the young womans
    death. The evidence includes circumstantial evidence and, he says, the
    application judge failed to engage in a meaningful way in the limited weighing
    of the evidence required by
R. v. Acuri
, 2001 SCC 54, 157 C.C.C. (3d)
    21.

[11]

The
    appellant argues that the OPP reconstructionists opinion is no more than pure
    speculation. He again points to the fact that the trucks odometer reading increased
    by 1957 kilometers during the month between the time the SSC was issued and the
    time of the accident. He says the steering defect could have arisen during that
    time.

[12]

We
    reject the appellants submissions. We agree with the application judge that
    there is evidence on which a reasonable jury, properly instructed, could find
    that the appellant was a significant contributing cause of the young womans
    death. The O.P.P. accident reconstructionists opinion was based on his
    observations, judgment and experience of many years. It is not pure speculation.
    In addition to the opinion of the accident reconstructionist, the supporting
    evidence includes the testimony of another witness that the truck fishtailed
    before the collision, the testimony of the previous owner of the truck that the
    steering wheel wandered and had a little bit of play, testimony indicating
    that the purchaser of the truck was planning on installing a new steering
    shaft, and the fact that the driver and the purchaser thought to blame the
    accident on the steering shortly after the accident.

[13]

The appeal is accordingly dismissed.


Alexandra Hoy A.C.J.O.

K.M. Weiler J.A.

G. Pardu J.A.





[1]
We refer here to what the preliminary inquiry judge described as the real
    owner of the truck. Title to the truck was registered in the drivers name
    because the real owners license was suspended due to an impaired driving
    conviction under the
Criminal Code
.



